Exhibit 10.1

 

SKULLCANDY

1441 WEST UTE BLVD SUITE 250

PARK CITY, UTAH 84098

435.940.1545

   LOGO [g571062g67l16.jpg]

Rich Sargente

 

Re: Separation Agreement And Release

Dear Mr. Sargente:

This letter sets forth an offer made by Skullcandy (the “Company”) to Rich
Sargente (“Employee”) of special severance benefits in exchange for the
following agreement (“Agreement”). The terms of the offer are as follows:

1. Termination of Employment. Employee acknowledges Employee’s employment with
the Company was terminated, effective August 18, 2013 (“Separation Date”), after
which date Employee performed no further duties, functions or services for the
Company.

2. Payment of Moneys Owed. Employee acknowledges the Company has paid all
compensation owed to Employee as a result of Employee’s employment with the
Company, including but not limited to Employee’s salary/wages through August 18,
2013, all accrued but unused vacation/flex time through that date, all
commissions and/or bonuses owed to Employee, and all business expenses, if any,
incurred by Employee as a result of Employee’s employment with the Company.
Employee further agrees that he has no present claim for wages or benefits, and
that he is not and would not be entitled to any future wages, monies, or
benefits pursuant to any claims.

3. Additional Payments. The Company agrees to pay Employee additional amounts in
the gross sum of $37,914.23, as a transition bonus for continuing his role with
the Company through August 18, 2013, and $63,190.38, as severance, less
statutorily-required deductions and outstanding debts owed to the Company (if
any). The transition bonus is payable in a lump sum on August 30, 2013 and the
severance is payable in a lump sum within fourteen (14) days following
Employee’s execution of this Agreement. The payment of these additional amounts
do not constitute continued employment by the Company, and is more than Employee
is otherwise entitled to.

4. Medical Insurance Continuation. If Employee elects to continue coverage for
himself and his family under the Company’s group medical plan pursuant to COBRA,
the Company shall pay the premiums to continue such coverage from September 1,
2013 through November 30, 2013, for a period of three (3) months. Thereafter,
Employee shall be solely responsible for any COBRA payments or continued
coverage under the Company’s medical plan (under the terms of COBRA)

5. Acknowledgment of Full Payment. Employee acknowledges the payments and
arrangements described in paragraphs 2 through 4 above shall constitute full and
complete satisfaction of any and all amounts due and owing to Employee as a
result of Employee’s employment with the Company and/or the termination of
employment, and that in the absence of this Agreement, Employee would not be
entitled to, among other things, the payments specified in paragraph 3 above and
the continued medical insurance coverage specified in the first sentence of
paragraph 4 above.

 

Page 1 of 4



--------------------------------------------------------------------------------

6. Options. In accordance with IRS guidelines, Employee has 90-days from the
date Separation Date to exercise his vested stock options (if any), after which
time any unexercised options will be cancelled and forfeited. Employee
acknowledges that he is not entitled to, and the Company will not provide, any
acceleration of unvested stock options.

7. Unemployment Benefits. The Company will not contest Employee’s application
for unemployment insurance benefits, if any, as a result of this Agreement.
However, if requested by the appropriate agency, the Company will respond
truthfully regarding the reasons for separation if required. The Company does
not admit or deny, by so doing, that Employee had a right to receive
unemployment insurance benefits.

8. Non-Disclosure of Confidential Information. Employee acknowledges and agrees
that Employee has not revealed and will not reveal in the future, nor use for
Employee’s own purposes, any trade secret, proprietary information or any
confidential information about the Company, its products, its service, its
customers, or its methods of doing business. Employee further acknowledges his
obligations under the Company’s Employment, Confidential Information, Invention
Assignment, Noncompetition and Arbitration Agreements, entered into as a
condition of his employment, including, without limitation, his duties related
to confidential Company information, non-solicitation of Company employees, and
inventions made during his tenure at the Company.

9. Return of Company Property. No later than the Separation Date, Employee shall
return all property issued by the Company, including without limitation, all
keys, access cards, credit cards, calling cards, computer hardware and software,
cellular phones, pdas, blackberries and other mobile communications devices, and
any and all confidential or proprietary Documents. For purposes of this
Agreement, the term “Documents” means any written records, data, notes, reports,
proposals, lists, correspondence, specifications, drawings, blueprints,
sketches, forms, or any other written material, whether in physical or digital
form.

10. Release and Discharge of Claims. Except as to such rights or claims as may
be created by this Agreement, Employee hereby irrevocably and unconditionally
remises, releases, and forever discharges the Company and any predecessor,
successor, parent, subsidiary or affiliated corporation, and all present or
former directors, officers, agents, employees, insurers, representatives, and
attorneys, (and directors, officers, agents, employees, insurers,
representatives, and attorneys of any parent, subsidiary, or affiliated
corporations), and all persons acting by, through, under or in concert with any
of them (collectively the “Releasees”), or any of them, from any and all
actions, causes of action, suits, debts, charges, complaints, claims,
liabilities, obligations, promises, agreements, controversies, damages, and
expenses (including attorney’s fees and costs actually incurred), of any nature
whatsoever, in law or equity, known or unknown, suspected or unsuspected, fixed
or contingent, which any of them ever had or now has against the Releasees, from
the beginning of time to the date of this Agreement, including but without
limitation on the foregoing general terms, any claims arising from or relating
to Employee’s employment relationship with the Company or the termination
thereof, including any claims arising from any alleged breach of contract,
covenant of good faith and fair dealing, wrongful termination, tort or any
violation of any federal, state (including Utah or New York) or local statutes,
ordinances or common law, including but not limited to: (1) the Civil Rights Act
of 1964, as amended; (2) 42 U.S.C. § 1981; (3) the New York State Human Rights
Law (which prohibits discrimination and harassment based upon race, religion,
sex, age, color, national origin, disability, marital status and similar
protected categories); (4) Section 503 of the Rehabilitation Act of 1973;
(5) the Americans with Disabilities Act; (6) the Fair Labor Standards Act
(including the Equal Pay Act); (7) the New York Code, including the Labor Code
and related Acts; (8) the Federal Family and Medical Leave Acts; (9) the
Employee Retirement Income Security Act, as amended; (10) the Federal Worker
Adjustment and Retraining Notification Act; (11) the Age Discrimination in
Employment Act of 1967 (“ADEA”); and (12) the Older Workers Benefit Protection
Act (“OWBPA”) which Employee now has, owns or holds, or claims to have, own or
hold, or which Employee at any time heretofore had, owned or held, or claimed to
have, own or hold against any of the Releasees relating to any conduct occurring
prior to and including the date of execution of this Agreement.

 

Page 2 of 4



--------------------------------------------------------------------------------

11. Knowing and Voluntary Waiver. For the purposes of implementing a full and
complete release and discharge of Releasees, Employee expressly waives and
relinquishes all rights and benefits and acknowledges that this Agreement is
intended to include and discharge all claims which Employee does not know or
suspect to exist at the time of execution of this Agreement related to
Employee’s employment with the Company and/or the termination of that
employment.

12. Consideration Period. In accordance with the ADEA and OWBPA, Employee
acknowledges that: (1) Employee has been advised by the Company that he is
entitled to a period of forty-five (45) days from the Separation Date within
which to consider this Agreement before signing it; (2) he is free to sign this
Agreement at any time prior to the expiration of this forty-five (45) day period
if he so wishes; (3) he expressly acknowledges that he has taken sufficient time
to consider this Agreement before signing it; and (4) this Agreement is written
in a manner that he can understand, and he has fully considered the terms and
conditions of this Agreement.

13. Revocation Period. Employee acknowledges that Employee is knowingly and
voluntarily waiving and releasing any rights Employee may have under the ADEA
and OWBPA. Employee also acknowledges that the consideration given for the
waiver and release set forth in paragraphs 3 and 4 of this Agreement is in
addition to anything of value to which Employee was already entitled. Employee
further acknowledges that Employee has been advised by this writing, as required
by the OWBPA Act, that: (1) Employee’s waiver and release does not apply to any
rights or claims that may arise after the effective date of this Agreement, or
that are otherwise prohibited from release by law; (2) Employee should consult
with an attorney prior to executing this Agreement; (3) Employee has up to
forty-five (45) days from the Separation Date to consider this Agreement
(although Employee may execute this Agreement earlier at the Employee’s
discretion); (4) Employee has seven (7) days following execution of this
Agreement to revoke the Agreement; and (5) this Agreement shall not be effective
until the date upon which the revocation period has expired. Employee shall
provide a fully executed copy of this Agreement to the Company, attention Leslie
McMahon, the date of execution of which by Employee shall begin the seven-day
revocation period. Employee may revoke this Release only by giving Ms. McMahon,
formal, written notice of the revocation of this Agreement, which should be
addressed to Skullcandy, Attn: Leslie McMahon, 1441 Ute Boulevard, Suite 250,
Park City, UT 84098, and which should be received by Ms. McMahon, by the close
of business on the seventh (7th) day following Employee’s execution of this
Agreement.

14. No Filings or Assignment. Employee represents that Employee has not
initiated any suit or action before any federal, state or local judicial or
administrative forum with respect to any matter arising out of or connected with
Employee’s employment by the Company and/or the termination of that employment.
Employee also represents that he has not previously transferred, assigned or
conveyed any right or claim released in this Agreement. Employee further
represents that Employee has not suffered any work-related injury during
Employee’s employment with the Company that Employee has not reported to the
Company.

15. Confidentiality. Employee represents and agrees that Employee will keep the
terms, amount and fact of this Agreement confidential, and that Employee will
not disclose any information concerning this Agreement to any third person,
other than Employee’s legal and financial advisors or members of Employee’s
family, who shall also be advised of its confidentiality and who shall agree to
be bound by this confidentiality agreement. Without limiting the generality of
the foregoing, Employee specifically agrees that Employee shall not disclose
information regarding this Agreement to any current or former employee of the
Company. Employee agrees that, as part of this Agreement, Employee will keep all
events, incidents and information concerning Employee’s employment with the
Company confidential (excluding Employee’s wage related information).
Additionally, Employee shall keep any information regarding the Employee’s
co-workers, subordinates, managers or consultants (while the Employee was
employed at Company) confidential as well.

 

Page 3 of 4



--------------------------------------------------------------------------------

Employee agrees that a prohibited disclosure by Employee, Employee’s family,
attorneys, agents, advisors or representatives, whether individually or jointly,
of any of the terms and conditions in violation of the foregoing shall
constitute and be treated as a material breach of this Agreement.

16. Non-disparagement. Employee agrees that, for a period of one year following
the Separation Date, the Employee shall not, in any communications with the
press or other media or to any customer, client or supplier of the Company, or
any affiliate of the Company, criticize, ridicule or make any statement which
disparages or is derogatory of the Company or its affiliates or any of their
respective directors or senior officers, employees or contractors.

17. No Representations. Employee represents and acknowledges that in executing
this Agreement Employee does not rely and has not relied on any representation
or statement by any of the Releasees or by any of the Releasees’ agents,
representatives or attorneys with regard to the subject matter, basis or effect
of this Agreement.

18. Binding Agreement/Governing Law. This Agreement shall be binding upon
Employee and Employee’s heirs, administrators, representatives, executors,
successors and assigns, and shall inure to the benefit of Releasees and each of
them, and to their heirs, administrators, representatives, executors,
successors, and assigns. This Agreement is made and entered into in the State of
Utah, and shall in all respects be interpreted, enforced and governed under the
laws of the State of Utah. The language of all parts of this Agreement shall in
all cases be construed as a whole, according to its fair meaning, and not
strictly for or against any of the parties.

19. Severability. Should any provision of this Agreement be determined by any
court to be illegal or invalid, the validity of the remaining parts, terms, or
provisions shall not be affected, and said illegal or invalid part, term, or
provision shall be deemed not to be part of this Agreement.

20. Encouragement to Consult With Attorney. Employee is encouraged to consult
with an attorney before signing this Agreement, but is free to sign the
Agreement at the Employee’s discretion.

21. Voluntary Agreement. Employee acknowledges that Employee has carefully read
and fully understands this entire Agreement, and that Employee is voluntarily
entering into this Agreement.

22. Entire Agreement. This Agreement sets forth the entire agreement between the
parties, and fully supersedes any and all prior agreements or understandings
between the parties pertaining to the subject matter of the Agreement.

PLEASE READ CAREFULLY. THIS AGREEMENT CONTAINS A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.

 

Sincerely,

 

Leslie McMahon Director, Talent

I expressly acknowledge that I enter this Agreement knowingly and voluntarily,
without any coercion or duress, and that I have had an adequate opportunity to
review this letter and to consult my attorney regarding it to the extent I wish
to do so. I understand the contents of this letter, and I agree to all of its
terms and conditions.

 

Date:                               

 

  Rich Sargente

 

Page 4 of 4